Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2021

                                   No. 04-21-00242-CV

          ELECTRIC RELIABILITY COUNCIL OF TEXAS and Bill Magness,
                               Appellants

                                            v.

                                     CPS ENERGY,
                                       Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-CI-04574
                     Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER

      On November 15, 2021, appellant filed an “Emergency Motion to Clarify and/or Modify
the Court’s Temporary Orders.” We ORDER appellee to file a response to the motion by
November 29, 2021.


      It is so ORDERED on this 16th day of November, 2021.

                                                                     PER CURIAM



      ATTESTED TO: _______________________________
                   MICHAEL A. CRUZ, Clerk of Court